 


114 HR 4620 RH: Preserving Access to CRE Capital Act of 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 463
114th CONGRESS 2d Session 
H. R. 4620
[Report No. 114–597] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2016 
Mr. Hill introduced the following bill; which was referred to the Committee on Financial Services 
 

May 26, 2016
Additional sponsors: Mr. Messer, Mr. Carney, Mr. Neugebauer, Mr. Huizenga of Michigan, Mrs. Wagner, Mr. Stivers, and Mr. Barr


May 26, 2016
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Securities Exchange Act of 1934 to exempt certain commercial real estate loans from risk retention requirements, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Preserving Access to CRE Capital Act of 2016.  2.Exemption for certain commercial real estate loans from risk retention requirementsSection 15G of the Securities Exchange Act of 1934 (15 U.S.C. 78o–11) is amended— 
(1)in subsection (c)(1)(E)(ii), by striking retention of the first-loss position by a third-party purchaser that and inserting retention of the first-loss position by a one or two party third-party purchaser, who may hold the retention obligation in either a senior-subordinate structure or pari passu, provided that each; and  (2)in subsection (e)— 
(A)by redesignating paragraph (6) as paragraph (7); and  (B)by inserting after paragraph (5) the following new paragraph: 
 
(6)Exemption for certain commercial real estate loans 
(A)Exemption for single loan commercial real estate securitizationA securitization of a single commercial real estate loan or a group of cross-collateralized or cross-defaulted commercial real estate loans that represent the obligation of one or more related borrowers secured by one or more commercial properties under direct or indirect common ownership or control is exempt from the risk retention requirements of this section.  (B)Exemption for qualified commercial real estate loans (i)Regulations requiredThe Federal banking agencies and the Commission shall jointly maintain regulations to exempt qualified commercial real estate loans from the risk retention requirements of this section. 
(ii)Standards for regulationsThe regulations issued under clause (i) shall— (I)include the requirements under which interest-only loans may be exempt from the risk retention requirements of this section; 
(II)not impose any term requirements on the length of a qualified commercial real estate loan;  (III)if an amortization requirement is included, not impose an amortization schedule of less than 30 years; and 
(IV)not impose separate loan-to-value ratio caps on qualified commercial real estate loans that are documented with appraisals that utilize lower capitalization rates than other loans. .    May 26, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 